Dear Mr. Sharpe:
This opinion is in response to your question asking as follows:
              "If a county election is held on the same day as a special state election, how are the costs of the election to be paid in such county?"
As we understand it, your question assumes that there are no elections other than the county election and the state election involved, and you are asking whether there is any authority for the state to pay all or part of the costs of such election.
The only statutory provision allowing the state to pay costs of election is § 115.061, RSMo, which provides that when any question or candidate is submitted to a vote of all voters in the state and no other question or candidate is submitted at the same election, all costs of the election shall be paid from the general revenue of the state. That section, however, pertains only to situations where the question or candidate is submitted to a vote ofall voters in the state, and no other question or candidateis submitted at the same election. There is no statute authorizing the payment of such costs or any portion thereof by the state in the situation you present.
It is also our understanding that an argument has been made that § 115.063, RsMo, which contains language similar to § 115.061, RSMo, authorizes the county to pay the costs of an election only when any question or candidate is submitted to a vote by the county, and no other question or candidate is submitted at the same election. In the situation presented, however, this would lead to the absurd conclusion that neither the county nor the state would be responsible for the costs of the election. It is our view that such a result was not intended by the legislature. It is further our view that § 115.063 must be read in conjunction with § 115.065, RSMo, which details how and when the costs of elections shall be shared proportionately when any question or candidate is submitted to a vote by two or more political subdivisions or special districts at the same election. That is, it is clear that § 115.065, except as provided therein, authorizes the sharing of election costs when the county conducts an election at the same election as another political subdivision or special district, but neither that section nor any other section authorizes the sharing of election costs by the state in the situation you present.
It is our view that under the circumstances you present the county would be responsible for the full costs of the election.
CONCLUSION
It is the opinion of this office that the law of this state leaves the county responsible for all of the costs of an election at which only the county and the state submit questions or candidates to the voters.
The foregoing opinion, which I hereby approve, was prepared by my Assistant, John C. Klaffenbach.
Very truly yours,
                                  JOHN ASHCROFT Attorney General